Citation Nr: 1624694	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  06-24 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a disability rating higher than 40 percent for residuals of gunshot wound (GSW) to the left thigh.

2. Entitlement to a disability rating higher than 30 percent for residuals of GSW to the right thigh.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 26, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.H.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1967, including service in the Republic of Vietnam for which he received the Navy Commendation Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2010, the Veteran appeared at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is in the claims file.  In July 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

In November 2013, the Board granted an increase in disability ratings for the right and left thighs, but denied rating higher than 40 percent for the left thigh and 30 percent for the right thigh.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in July 2014 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C.A. § 7252(a) for readjudication consistent with the Motion.

This case was reviewed by the Board in November 2014 and was then remanded for further development in accordance with the JMR, to include an updated VA examination to assess the severity and functional effects of the Veteran's disabilities.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran's left thigh GSW residuals are characterized by symptoms and a disability picture consistent with a severe injury to Muscle Groups XIV and XV, to include muscle atrophy, pain, weakness, reduced function in the hip and knee joints, and retained foreign bodies.

2. The Veteran's right thigh GSW residuals are characterized by symptoms and a disability picture consistent with a moderately severe injury to Muscle Group XV, to include muscle atrophy, pain, weakness, and reduced function in the hip and knee joints.

3. Since June 2, 2005, the Veteran's service connected disabilities include the following:  posttraumatic stress disorder (PTSD) rated as 70 percent disabling; GSW residuals of the left thigh rated as 40 percent disabling; and GSW residuals of the right thigh rated as 30 percent disabling.  The combined disability rating is 90 percent.

4. Since June 2, 2005, the Veteran's service-connected disabilities of PTSD and GSW residuals in both thighs have combined to render him unable to obtain and maintain substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 40 percent for GSW residuals of the left thigh, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Codes 5314 and 5315 (2015).

2. The criteria for a disability rating higher than 30 percent for GSW residuals of the right thigh, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5315 (2015).

3. Since June 2, 2005, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In June 2005, March 2006, and June 2009, the RO sent the Veteran letters, providing notice which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in July 2005, February 2010, July 2012, May 2014, and June 2015.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Veteran has been receiving the maximum schedular rating for the left and right thigh disabilities throughout the ratings period and staged ratings are not shown to be warranted.

Evaluating Gun Shot Wound Residuals

The Board must start by acknowledging and apologizing for an error that was made in the November 2013 decision with respect to the description of the muscle groups involved in the assigned disability ratings.  Specifically, the Board noted, correctly, that Muscle Group XV was injured in both thighs and Muscle Group XIV in the left thigh only, but described the Veteran's right thigh disability as moderately severe in nature while assigning a 30 percent disability rating.  Under the rating criteria which pertain to Muscle Group XV, Diagnostic Code 5315, a moderately severe disability is rated as 20 percent disabling and a severe disability is rated as 30 percent disabling.  Under the rating criteria which pertain to Muscle Group XIV, Diagnostic Code 5314, a moderately severe disability is rated as 30 percent disabling and a severe disability is rated as 40 percent disabling.  The proper characterization of the Veteran's right thigh disability should have been one of severe disability to Muscle Group XV, resulting in a 30 percent disability rating under Diagnostic Code 5314.  Thus, while the Diagnostic Code may need to be revised for administrative purposes, there is no change to the assigned disability rating for the right thigh and no resulting prejudice to the Veteran.

Muscle injuries, including from gun shots, are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.

Guidance in rating muscle injuries is set out at 38 C.F.R. § 4.56 which discusses factors to be considered in the evaluation of disabilities residual to healed wounds involving muscle groups due to gunshot wounds or other trauma.  Muscle group injuries or trauma are evaluated on the basis of the following factors: the velocity, trajectory and size of the missile which inflicted the wounds; extent of the initial injury and duration of hospitalization; the therapeutic measures required to treat the disability; and current objective clinical findings.  38 C.F.R. § 4.56. 

A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  In this instance, because the Veteran suffered through-and-through injuries in both thighs, a disability rating based on an evaluation of at least moderate is indicated.  As noted above, when considering the injury to Muscle Group XV in the right thigh and to Muscle Groups XIV and XV in the left thigh, the respective disability ratings are 30 percent and 40 percent, representing the highest schedular ratings possible.  As such, discussion of the criteria for lesser ratings would be superfluous.

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(c), (d).

Under 38 C.F.R. § 4.56(d), a moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.456(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4) 

The record shows that the Veteran's GSW affected Muscle Group XV in both thighs, as well as Muscle Group XIV in the left thigh.  The Veteran's right thigh disability is currently rated as 30 percent disabling for a moderately severe injury to Muscle Group XV, and his left thigh disability is rated as 40 percent disabling, for a severe injury to Muscle Groups XIV and XV.  

Diagnostic Code 5314 provides that injuries to Muscle Group XIV will be rated as 40 percent for severe injuries.  Diagnostic Code 5315 provides that injuries to Muscle Group XV will be rated as 30 percent for severe injuries.  38 C.F.R. § 4.71a.

Facts and Analysis

As noted, the Veteran is already assigned the highest schedular rating for disability of Muscle Group XIV for the left thigh (40 percent) and for Muscle Group XV for the right thigh (30 percent).  An increased disability rating for either disability would require showing of very specific circumstances.  Those circumstances are limited to entitlement to an extraschedular rating where the rating criteria set forth in the regulations do not address the specific disability picture for the disabilities on appeal or the demonstration of entitlement to an additional disability rating for some aspect of the GSW residual in either leg.  As discussed in the JMR, those bases are either a compensable rating for painful scars or a separate rating for muscle group injury based on the effect on the joint functions.  

Scars

With respect to the question of entitlement to a compensable rating for painful scars, the record shows that at the July 2005, February 2010, and July 2012 VA examinations, the Veteran's scars were not tender or painful on examination.  However, at the August 2010 VA examination, the examiner noted that there was tenderness and pain on examination.  The JMR found that the Board had failed to address and account for this notation in the denial of a compensable rating for scars as a GSW residual.  In order to ascertain whether the Veteran did have a painful scar, the Board's remand of November 2014 asked that the VA examination to be scheduled on remand address the question of the Veteran's scars.  While the June 2015 VA examination did not explicitly address the question of whether the Veteran's scars were painful, it did provide a description of the Veteran's scars as "well-healed."  Notably, a May 2014 VA examination, which was not part of the record at the time before the Board at the time of the remand, also included an evaluation of the Veteran's scars and found them to be non-tender on examination.  Further, a review of the Veteran's testimony at both the DRO and the Board hearings as well as of the VA treatment records show no complaints or reference to painful scars, despite lengthy discussions of the symptoms related to the Veteran's GSW residuals.

Based on all of the factors set forth above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has any tender or painful scars as a result of his service-connected GSW disabilities which would merit assignment of a separate disability rating.  The August 2010 VA examination notation to the contrary is not accompanied by any further information, to include whether the tenderness cited was in one or multiple scars, and did not mention that the Veteran had any complaints relative to his scars.  As such, the Board finds that this one entry in the record is an anomaly which is not sufficient basis, standing on its own, to support a disability rating for painful scars under 38 C.F.R. § 4.118. 

Muscle Group Injuries
The JMR found that the Board had provided an inadequate consideration and discussion with respect to whether a still higher rating was warranted for either of the Veteran's GSW residual disabilities.  Specifically, the JMR cited 38 C.F.R. § 4.55(e) which states "For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups."  The JMR proceeded to note that Muscle Groups XIV and XV both act on two joints, the hip and the knee, and stated that "thus they do not act on the same joint" and remanded the case because "the Board failed to note that [Muscle Groups] XV and XIV act on the same joints," instructing the Board to address whether 38 C.F.R. § 4.55(d) or 38 C.F.R. § 4.55(e) apply in this case.  The language of 38 C.F.R. § 4.55(d) pertains to the combined evaluation assigned to muscle groups acting upon a single unankylosed joint and requires that any such evaluation be less than the evaluation for unfavorable ankylosis of that joint.  
The Board is frankly confused by the language of the JMR which describes the muscle groups in question as acting on the same joint and not acting on the same joint.  Inasmuch as the Board is charged with providing the most favorable outcome to the Veteran allowed by the law, the Board will address both permutations of the JMR discussion and both subsection (d) and subsection (e) of 38 C.F.R. § 4.55.
Under 38 C.F.R. § 4.55(d), any "combined evaluation of muscle groups acting upon a single unankylosed joint" must be lower than the evaluation which would be assigned for an unfavorable ankylosis of that joint.  In this instance, the Veteran does not have ankylosis in either knee or in either hip; however, while the combined muscle groups XIV and XV do both act upon the hip joint, they also both act upon the knee joint.  Therefore, the provision would not be applicable because the two muscle groups do not act upon "a single unankylosed joint" but upon multiple ankylosed joints.
Under 38 C.F.R. § 4.55(e), the rating specifications apply to "compensable muscle group injuries which are in the same anatomical region but do not act on the same joint," which the Board concedes is also not a precise depiction of the Veteran's situation, because the muscle group injuries are in the same region and act on the same joint.  However, the law prohibits pyramiding, that is, evaluating the same functional disability or same manifestation under multiple diagnostic codes, in this case the damage to the muscles that work on the hip and the knee.  38 C.F.R. § 4.14; see also Amberman v. Shinseki, 570 F.3d 1377 (2009) (appropriate to evaluate two separate disorders with two separate causes together where there were no manifestations of one disorder that were not also manifestations of the other); Esteban v. Brown, 6 Vet.App. 259 (1994) (separate ratings are warranted for separate manifestations of a disability).  Notably, the record does not show that the muscle group injuries have resulted in any limitation of motion to either the hips or the knees (limitation of motion due to arthritis being separately rated and considered to be secondary to the left ankle injury), such that only the muscle impairment is at issue here.  
The net effect of this discussion is the conclusion that whether one applies the provisions of 38 C.F.R. § 4.55(e), as the Board did in the November 2013 decision, or not, there is no basis for assigning an additional disability rating for either of the Veteran's GSW disabilities, especially the left thigh disability where there are two affected muscle groups.  The question addressed by a disability is the resulting functional impairment and any impact on earning capacity and activities of daily living.  See 38 U.S.C.A. § 1155.  In this instance, the disability resulting from the Veteran's GSW residuals is competent addressed in the assigned disability ratings of 40 percent for the left thigh under Diagnostic Code 5314 and 30 percent for the right thigh under Diagnostic Code 5315.

Extraschedular Ratings

Finally, with respect to the question of entitlement to higher disability rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), the key analysis focuses on whether the Veteran's disability picture and the nature and severity of the Veteran's symptoms are adequately addressed by the schedular rating criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's GSW residuals in both thighs are described most clearly in the various VA examinations conducted throughout the appeals period and in the occasional VA treatment note.  The Veteran testified at both the DRO hearing and the Board hearing that his primary symptoms related to his GSW residuals are pain and weakness in his legs, which for the last several years has resulted in his use of a walker to help him get around.  He testified that he sometimes was uncoordinated or stumbled and had fallen, and he noted that it was the problems in his legs that had led him to retire.  VA examination reports indicate that, in addition to his complaints of pain and weakness, he has tissue loss and measurable atrophy in both quadriceps muscles with flaccid or soft muscle tone, reduced strength in both thighs, and difficulty walking long distances or climbing stairs.  X-rays showed that the Veteran had multiple small metal fragments retained in his left thigh, including some which might have penetrated the bony cortex of the femur.

As noted above, the criteria for a severe muscle group injury as set forth in 38 C.F.R. § 4.156 include: a through and through injury; hospitalization for treatment; consistent complaints of cardinal signs or symptoms of muscle disability such as weakness, fatigue-pain, impaired coordination, and uncertainty of movement; if present, an inability to keep up with work requirements; loss of deep fascia and soft flabby muscles in the wound area; impaired muscle strength; X-ray evidence of minute multiple scattered foreign bodies; and visible or measurable atrophy.  These symptoms are the symptoms complained of by the Veteran and noted in the VA examinations and treatment records.  As such, the rating criteria clearly address the nature and severity of the Veteran's symptoms and are consistent with the Veteran's disability picture.  Therefore, referral for consideration of extraschedular ratings with respect to either the right or left thigh is not warranted.  38 C.F.R. § 3.321(b). 

Entitlement to TDIU

Also on appeal before the Board was the question of entitlement to TDIU prior to April 26, 2013, the date on which the Veteran's combined schedular disabilities were rated as 100 percent disabling.  

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this instance, the Veteran has met the schedular criteria for entitlement to TDIU since the date of claim, June 2, 2005, with a 70 percent disability rating for posttraumatic stress disorder (PTSD) and a combined disability rating of 90 percent.  The question is whether these disabilities, individually or as an aggregate, prevent him from engaging in substantially gainful employment which is consistent with his education and employment history.  After a review of all of the evidence of record, the Board finds the Veteran is prevented from engaging in substantially gainful employment as a result of his combined service-connected disabilities and has been since the date of the claim.

The record shows that the Veteran has a singular work history of manual labor trade, mostly as an insulation installer, which involved lifting and carrying and prolonged standing.  He testified at hearing that he was able to maintain employment for as long as he had done because he had a partner that he worked with who did most of the work involving climbing and agility which the Veteran lacked as a result of his service-connected GSW residuals.  The Board's November 2013 decision noted that since the date of claim, June 2, 2005, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas including work, school, family relations, judgment, thinking, and mood.  At the June 2015 VA examination, the examiner stated that the Veteran's right and left thigh disabilities "would impair [the] veteran's ability to perform activities such as repetitive squatting, climbing ladders or stairs.  Sedentary employment activities would not be precluded." 

Based on the Veteran's employment history and education, he is largely limited to manual or physical labor which is more than sedentary in nature.  Based on the VA examination from June 2015, which does not otherwise indicate any change in the level of the Veteran's impairment, he is impaired with respect to employment other than sedentary work.  Based on the findings of the November 2013 Board decision, he is impaired by his PTSD in social and occupational functioning as well as judgment and mood.  All of these factors combine for a clear conclusion that the Veteran's service-connected disabilities of PTSD and GSW residuals of both thighs render him unable to obtain and maintain reasonably gainful employment. 

With respect to the question of entitlement to TDIU prior to the date of claim, June 2, 2005, the Board notes that the exact dates of the Veteran's last employment are unknown.  The Veteran was asked to provide this information but has not furnished the necessary documents to establish the end date of his employment.  Nonetheless, the record shows that the Veteran retired in either 2003 or 2004, and was definitely no longer engaged in or able to engage in substantially gainful employment as of the date of claim, June 2, 2005.  The Board notes that the June 2015 VA examination lists the date of his retirement as 2008, but also notes that all treatment records since 2005 have shown the Veteran as retired, and therefore finds the date of 2008 to be in error.  For these reasons, the Board finds that the date of the Veteran's increased rating claim, June 2, 2005, is the appropriate effective date for the award of TDIU.


ORDER

Entitlement to a disability rating higher than 40 percent for GSW residuals of the left thigh is denied.

Entitlement to a disability rating higher than 30 percent for GSW residuals of the right thigh is denied.

Entitlement to TDIU is granted as of June 2, 2005.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


